DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 11/02/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-17, which were filed on 03/15/2021, are pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the controller" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the processor, or something else. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret “the controller” to be the processor). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cupersmith et al (US 20210304559 A1) (Hereinafter referred to as Cupersmith).

Regarding Claim 1, Cupersmith discloses a method (See at least Cupersmith Figure 11) comprising: 
receiving a command at a communications interface, touch interface, microphone, or input device of a mobile robot device (See at least Cupersmith Paragraph 0207 and Figure 3a, the user requests an escort service using the interface on the mobile robot, which is interpreted as a command at an input device; See at least Cupersmith Paragraph 0133 and Figure 5, the input device can be a touchscreen or microphone); 
controlling, at a processor of the mobile robot device, a drive system to follow a person or guide the person based on the command (See at least Cupersmith Paragraphs 0207 and 0253, the robot guides or follows the user based on the request; See at least Cupersmith Paragraph 0290, the processor controls the propulsion system, which is interpreted as the drive system, to navigate the robot), and based on input received from one or more sensors of the mobile robot device (See at least Cupersmith Paragraphs 0040 and 0253, sensors are used to navigate, recognize faces, and track users); and 
controlling, at the processor of the mobile robot device, the drive system to stop following or guiding the person, based on at least one predetermined condition from a decision tree stored in a memory that is accessible by the processor (See at least Cupersmith Paragraph 0253, the robot terminates the escort or waits in place based on the user’s verbal commands or upon arrival at the destination, which is interpreted as at least one predetermined condition from a decision tree because the robot decides the action of terminating or waiting based on the specific verbal command; See at least Cupersmith Paragraph 0290, the processor controls the propulsion system, which is interpreted as the drive system, to navigate the robot; See at least Cupersmith Paragraph 0101, the operating system and software for controlling the robot is stored in the memory).

Regarding Claim 6, Cupersmith discloses receiving an end location that the person is travelling to at the communications interface, touch interface, or the microphone of the mobile robot device (See at least Cupersmith Paragraph 0207, the user enters the destination at the interface); and 
controlling, at the processor, the drive system to move the mobile robot device based on the end location (See at least Cupersmith Paragraph 0207 and 0253, the robot navigates to the destination) and based on output of the one or more sensors (See at least Cupersmith Paragraph 0040, sensors are used to navigate). 

	Regarding Claim 11, Cupersmith discloses determining, at the processor of the mobile robot device, whether the person needs assistance based on audio captured by the microphone of the mobile robot device (See at least Cupersmith Paragraphs 0207 and 0253, the robot receives audio input from the user to determine if the person needs assistance); and 
controlling, at the processor, movement of the mobile robot device or outputting information via a user interface or speaker to assist the person based on the determination (See at least Cupersmith Paragraphs 0207 and 0253, the robot escorts the patron away from the unsafe environment or guides/follows the user based on the audio input).

Regarding Claim 12, Cupersmith discloses receiving a command, at the communications interface or a microphone of the mobile robot device to find an object or location for the person (See at least Cupersmith Paragraph 0253, the user requests an escort to the nearest restroom, which is interpreted as a command for the robot to find a location for the person; See at least Cupersmith Paragraph 0204, the user requests that the robot finds an open seat at a table, which is interpreted as command for the robot to find a location; See at least Cupersmith Paragraph 0137, the user’s request is received by the microphone)
 controlling, at the processor, movement of the mobile robot device to find the object or the location using at least one from the group consisting of: a map stored in a memory that is accessible by the processor (See at least Cupersmith Paragraph 0253, the robot identifies the destination based upon map analysis; See at least Cupersmith Paragraphs 0143-0144, the maps are stored for use by the robot), and data from the one or more sensors (See at least Cupersmith Paragraphs 0204 and 0108, the robot uses camera data or heat map data from its camera to find an open seat).

	Regarding Claim 14, Cupersmith discloses controlling, at the processor of the mobile robot device, the drive system to move to a location in a predetermined area to meet and guide the person based on the command received via the communications interface (See at least Cupersmith Paragraph 0204, when a patron arrives on the property, which is interpreted as a predetermined area, the RMS server dispatches a robot to locate and escort the patron).

Regarding Claim 15, Cupersmith discloses identifying, at the processor, the person using the one or more sensors (See at least Cupersmith Paragraphs 0108-0109 and 0169, biometric sensors and cameras are used to authenticate/identify the user); and 
tracking movement of the identified person using the one or more sensors when the mobile robot device is following or guiding the person (See at least Cupersmith Paragraph 0253, the robot uses video capture to track the user while guiding/following the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith.

Regarding Claim 2, Cupersmith fails to explicitly disclose the predetermined condition is selected from a group consisting of: the person enters a restricted area as detected by the one or more sensors; the person enters a designated room as detected by the one or more sensors; the person enters a designated forbidden zone as detected by the one or more sensors; the mobile robot device encounters virtual fencing as detected by the one or more sensors; and the person has arrived at a desired location. 
However, Cupersmith does disclose the predetermined condition is…the person has arrived at a desired location (See at least Cupersmith Paragraph 0253, the robot terminates the escort upon arrival at the destination).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith to have the predetermined condition be selected from a group consisting of: the person enters a restricted area as detected by the one or more sensors; the person enters a designated room as detected by the one or more sensors; the person enters a designated forbidden zone as detected by the one or more sensors; the mobile robot device encounters virtual fencing as detected by the one or more sensors; and the person has arrived at a desired location. All these conditions are situations in which the robot should stop following or guiding the person. Therefore, when any of these situations occur, such as when the user arrives at the destination, the robot should terminate the following/guiding of the person (See at least Cupersmith Paragraph 0253). This would enhance the overall operability of the robot by ensuring that the robot stops following or guiding at appropriate times. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Goto et al (US 20210107159 A1) (Hereinafter referred to as Goto).

Regarding Claim 3, Cupersmith fails to explicitly disclose receiving, at the mobile robot device, one or more parameters selected from the group consisting of: a distance at which to follow the person, and a side of a person for the mobile robot to follow alongside the person; and 
controlling, at the processor, movement of the mobile robot device based on the received one or more parameters.
However, Goto discloses receiving, at the mobile robot device, …a distance at which to follow the person (See at least Goto Paragraphs 0091, 0096 and 0100-0103, the robot follows the person based on a predetermined following distance)…and 
controlling, at the processor, movement of the mobile robot device based on the received one or more parameters (See at least Goto Paragraphs 0100-0103, the robot follows the person based on the following distance set).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Goto to select one or more parameters from the group consisting of: a distance at which to follow the person, and a side of a person for the mobile robot to follow alongside the person and control the robot according to the parameter. Different areas may require different parameters, such as when the user travels in a narrow space (See at least Goto Paragraph 0091). By controlling the robot according to the parameters, the robot can adjust its following distance, thereby, not getting in the way of the user (See at least Goto Paragraph 0091), which would make the robot more desirable for the user. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Webster et al (US 11422565 B1) (Hereinafter referred to as Webster).

Regarding Claim 4, Cupersmith fails to disclose receiving, at the mobile robot device, a selection of a cultural operation mode; and 
controlling, at the processor, movement of the mobile robot device based on the received cultural operation mode.
However, Webster discloses receiving, at the mobile robot device, a selection of a cultural operation mode (See at least Webster Column 2 lines 30-65, the robot operates based on the cultural conventions of the users and geographic location, which is interpreted a cultural operation mode); and 
controlling, at the processor, movement of the mobile robot device based on the received cultural operation mode (See at least Webster Column 4 line 64-column 5 line 14, the robot moves along the right side of the hallway when in the USA cultural convention).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Webster to control the robot based on a cultural operation mode. Different countries have different cultural conventions, such as which side of the hall to walk down or what side to pass someone on (See at least Webster Column 2 lines 30-36). By operating the robot based on the cultural conventions, the robot can be operated in various different countries, amongst different groups of people, which would increase the operability of the robot. 

Regarding Claim 5, Cupersmith fails to disclose the cultural operation mode includes one or more parameters selected from the group consisting of: a language of the command, a distance at which to follow the person, and a side in which to follow alongside the person.
	However, Webster teaches the cultural operation mode includes…a side in which to follow alongside the person (See at least Webster Column 2 lines 30-36 and Column 19 line 47-Column 20 line 4, the robot follows the user on the right side of the hallway based on the cultural conventions).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Webster to control the robot based on one or more parameters selected from the group consisting of: a language of the command, a distance at which to follow the person, and a side in which to follow alongside the person. Different countries have different cultural conventions, such as which side of the hall to walk down or what side to pass someone on (See at least Webster Column 2 lines 30-36). By operating the robot based on the parameters, the robot can be operated in various different countries, amongst different groups of people, which would increase the operability of the robot. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Sato et al (US 20220044337 A1) (Hereinafter referred to as Sato).

Regarding Claim 7, Cupersmith fails to disclose the communications interface receives a calendar entry for the person that includes the end location for an appointment for the person, and wherein the controller controls the drive system to move the mobile robot device to the end location from the received calendar entry.
However, Sato discloses the communications interface receives a calendar entry for the person that includes the end location for an appointment for the person (See at least Sato Paragraph 0007 and 0087 and Figure 6, a user is scheduled to arrive at an arrival point, and the robot is provided with the arrival time, which is interpreted as a calendar entry, arrival point, and destination from the management device and stores it in the storage), and wherein the controller controls the drive system to move the mobile robot device to the end location from the received calendar entry (See at least Sato Paragraphs 0108-0110 and Figures 7-10, the robot guides the user to the scheduled destination; See at least Sato Paragraphs 0067-0068, the controller controls the movement of the robot).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Sato to receive a calendar entry and control the robot to move to the end location from the calendar entry. This would increase the convenience for a user by allowing the robot to meet the user when the user arrives, and escort the user to a destination (See at least Sato Paragraphs 0003-0007). 

Regarding Claim 13, Cupersmith fails to explicitly disclose controlling, at the processor, the drive system to move the mobile robot device based on a route received via the communications interface or stored in a storage device communicatively coupled to the processor.
However, Sato discloses controlling, at the processor, the drive system to move the mobile robot device based on a route received via the communications interface or stored in a storage device communicatively coupled to the processor (See at least Sato Paragraphs 0064 and 0067-0068, the controller controls the drive system based on the target trajectory, which is stored in the memory).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Sato to control the robot based on a route stored in the storage device. This would allow the robot to create plan a trajectory beforehand, and use it to control the robot later (See at least Sato Paragraphs 0064 and 0067-0068), which would increase the efficiency of the robot by allowing the robot to plan beforehand and be more prepared when the robot needs to move to a destination. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Sohn (US 20210373576 A1) (Hereinafter referred to as Sohn).

Regarding Claim 8, Cupersmith discloses …a location of the mobile robot device based on data from the one or more sensors (See at least Cupersmith Paragraph 0134, the robot uses input data from sensors to determine its position).
Cupersmith fails to disclose receiving, at the communication interface of the mobile robot device, a request for the mobile robot device to be found; and 
transmitting, at the communications interface, a location of the mobile robot device. 
However, Sohn discloses receiving, at the communication interface of the mobile robot device, a request for the mobile robot device (See at least Sohn Paragraphs 0262-0264 and Figure 9, a user makes a request for the robot, and the user’s request is received by the robot); and 
transmitting, at the communications interface, a location of the mobile robot device (See at least Sohn Paragraph 0264, the robot transmits its current location to the server system based on the request). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Sohn to transmit a location of the robot when the user makes a request for the robot to be found. This would allow a user to find the robot when the robot’s services are needed (See at least Sohn Paragraphs 0262-0264), which would make it easier for the user to use the robot. 

Regarding Claim 9, Cupersmith fails to explicitly disclose determining a location of the mobile robot device based on at least one selected from the group consisting of: a location on a map stored in memory of the mobile robot device, sensor data from the one or more sensors of the mobile robot device, a stored final destination of the mobile robot device, and logs of disruption of the communications interface from a communications network.
However, Cupersmith does disclose determining a location of the mobile robot device based on …sensor data from the one or more sensors of the mobile robot device (See at least Cupersmith Paragraph 0134, the robot uses input data from sensors to determine its position). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith to determine a location of the mobile robot device based on at least one selected from the group consisting of: a location on a map stored in memory of the mobile robot device, sensor data from the one or more sensors of the mobile robot device, a stored final destination of the mobile robot device, and logs of disruption of the communications interface from a communications network. By using any of these methods, the robot’s location can be found. By determining the location of the robot, the robot can plan a path from its current location to a destination location (See at least Cupersmith Paragraph 0136), which would allow the robot to perform its intended tasks at the destination location. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Kim et al (US 20210382477 A1) and Deyle et al (US 20210046650 A1) (Hereinafter referred to as Kim and Deyle respectively).

Regarding Claim 10, Cupersmith discloses …an image captured by the one or more sensors of the mobile robot device (See at least Cupersmith Paragraph 0099, the robot includes a camera to capture images); and 
controlling, at the processor, movement of the mobile robot device to guide the person based on the received command (See at least Cupersmith Paragraphs 0207 and 0253, the robot guides the user based on the user’s command).
Even though Cupersmith discloses the robot taking images with a camera, Cupersmith fails to disclose determining, at the processor of the mobile robot device, whether the person needs guidance based on an image captured. 
However, Kim teaches determining, at the processor of the mobile robot device, whether the person needs guidance based on an image captured (See at least Kim Paragraph 0270, the camera is used to determine if a user needs help; See at least Kim Paragraph 0245, the robots guide users).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Kim to determine if a person needs guidance based on an image captured. This would allow a robot to help someone who needs help by utilizing the sensor data (See at least Kim Paragraph 0270), which would increase the efficiency and effectiveness of the robot. 
Modified Cupersmith fails to disclose outputting, via a speaker or user interface, an inquiry for guidance based on the determination.
However, Deyle teaches outputting, via a speaker or user interface, an inquiry for guidance (See at least Deyle Paragraphs 0391 and 0104 and Figure 7, the robot asks if visitors need help, which is interpreted as outputting via a speaker, and directs visitors to locations within the building; See at least Deyle Paragraph 0139, the robot escorts individuals). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Cupersmith with Deyle to output an inquiry for guidance based on the determination. This would allow a robot to ask the user if they need help or assistance (See at least Deyle Paragraphs 0391), which would increase the efficiency and effectiveness of the robot.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Medasani et al (US 20150294496 A1) (Hereinafter referred to as Medasani).

Regarding Claim 16, even though Cupersmith discloses cameras on the robot, Cupersmith fails to disclose extrapolating, at the processor, the movement of the person when the mobile robot device is unable to track the movement of the person; and 
detecting, using the one or more sensors, a location of the person based on the extrapolated movement of the person.
However, Medasani discloses extrapolating, at the processor, the movement of the person when the mobile robot device is unable to track the movement of the person (See at least Medasani Paragraph 0062, the trajectory of the human is extrapolated when the system is unable to track the person); and 
detecting, using the one or more sensors, a location of the person based on the extrapolated movement of the person (See at least Medasani Paragraphs 0061-0062 and Figure 5c, the extrapolated movement is used as the region of interest for the camera to re-identify the person).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Cupersmith with Medasani to extrapolate the movement of the person when the robot is unable to track the movement of the person. This would allow the robot to relocate the user after something obstructs the robot’s view (See at least Medasani Paragraph 0062), which would enhance the robot’s ability to follow or guide the user. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cupersmith in view of Medasani, and in further view of Liu et al (US 20210172741 A1) (Hereinafter referred to as Liu).

Regarding Claim 17, modified Cupersmith fails to disclose controlling, at the processor, the drive system and the one or more sensors to search for the person based on a route stored in a storage device communicatively coupled to the processor or received via the communications interface.
However, Liu teaches this limitation (See at least Liu Paragraphs 0016-0017, 0150, and Figure 8, the robot travels along the user path while taking images of pedestrians to search for the user; See at least Liu Paragraph 0082 and Figure 2, the path planning module plans the user path, which is interpreted as a route stored in a storage device). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Cupersmith with Liu to control the drive system and sensors to search for the person based on a route stored. This would allow the robot to find the user after the robot loses the user (See at least Liu Paragraphs 0049-0050), which would enhance the robot’s ability to follow or guide the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanayama et al (US 20220075384 A1) teaches a robot that guides people and does not enter prohibited areas
Park et al (US 20200156256 A1) teaches a robot that guides people and ends the guiding service when reaching the destination
Lee (US 20190377357 A1) teaches a cart robot that follows a user and stops following when the user enters a restricted area
Doane et al (US 20180173223 A1) teaches a robotic golf caddy that follows a user and stops following when the user enters a restricted zone
Watts (US 9945677 B1) teaches a robotic actor that guides/follows a user and stops following at the end of a path/tour. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664